Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
6, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00296-CV


                   CFM DEVELOPMENT, LLC, Appellant

                                        V.

OIL WELL BUYERS CORPORATION AND EUGENE A. SMITHERMAN,
                       Appellees

                   On Appeal from the 253rd District Court
                           Liberty County, Texas
                      Trial Court Cause No. CV71357


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed December 11, 2014. On July 29,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Donovan.